Case 4:18-cv-04662-YGR Document 45-5 Filed 05/13/19 Page 1 of 6




                     EXHIBIT D
         Case 4:18-cv-04662-YGR Document 45-5 Filed 05/13/19 Page 2 of 6




                  STANDING ORDERS OF THE BOARD OF TRUSTEES
                     OF THE CALIFORNIA STATE UNIVERSITY

I.      PURPOSE

       The Standing Orders delegate authority from the Board of Trustees to the
Chancellor and others within the California State University.

II.     DELEGATION TO THE CHANCELLOR

      The Chancellor is the chief executive officer of the California State
University and has authority and responsibility to take whatever actions are
necessary, consistent with Trustee policy and applicable law, for the appropriate
functioning of the institution, which includes:

        a.       Establishment and oversight of all academic programs
        b.       Issuance of degrees
        c.       Operation of educational opportunity programs
        d.       Resolution of claims, settlement of litigation and discharge from
                 accountability
        e.       Establishment of policies and procedures for acquisition or sale of
                 services, facilities, materials, goods, supplies, and equipment with the
                 authority to sign agreements
        f.       Development and oversight of the budget, including the capital outlay
                 program, approval of capital outlay project scope, budget, schematic
                 design, and authorization of debt financing for projects valued up to
                 $40 million; and approval of schematic design and authorization of
                 debt financing for all remodels, parking structures and utilitarian
                 projects, regardless of cost, unless the project requires an
                 Environmental Impact Report or includes significant unavoidable
                 environmental impacts.
        g.       Application, receipt and oversight of grants and loans
        h.       Deposit, control, investment, and expenditure of funds
        i.       Establishment and oversight of campus fees; establishment,
                 adjustment and oversight of systemwide fees
        j.       Oversight of construction, and authority to sign all construction
                 documents

                                              1

Revised by the Board of Trustees
March 19-21, 2018
(ROR 03-18-02)
         Case 4:18-cv-04662-YGR Document 45-5 Filed 05/13/19 Page 3 of 6



        k.       Purchase, sale and exchange of any interest in or use of real property
        l.       Approval of minor changes to campus master plans
        m.       Appointment of personnel, development and enforcement of
                 personnel programs and discipline and termination of personnel
        n.       Appointments to various boards and committees
        o.       Development of a legislative program
        p.       Acceptance of gifts
        q.       Permission to use the name of the CSU
        r.       Performance of all acts necessary to qualify for and receive benefits
                 from the federal government
        s.       Oversight of the systemwide advancement program

      This list is not inclusive, and is not intended to limit the necessary actions of
the Chancellor as the chief executive officer of the institution. The Chancellor
may delegate his or her authority to others within the California State University.
The Chancellor may issue executive orders as are necessary or convenient to the
performance of his or her office.

      The Chancellor shall regularly report to the Board of Trustees concerning
the performance of his or her functions.

III.    DELEGATION TO THE GENERAL COUNSEL

       The General Counsel is the chief legal officer of the California State
University and has full authority and responsibility for the legal affairs of the
institution, which includes:

        a.       Advice to and representation of the California State University, the
                 Trustees, Chancellor, Presidents, and other officers and employees of
                 the California State University in all legal matters of the institution or
                 that may result from their service to, or employment by, the California
                 State University.
        b.       Retention of outside counsel to represent the California State
                 University, who are accountable to the General Counsel for their
                 professional work.



                                              2

Revised by the Board of Trustees
March 19-21, 2018
(ROR 03-18-02)
         Case 4:18-cv-04662-YGR Document 45-5 Filed 05/13/19 Page 4 of 6




        c.       Acceptance of service of process for the California State University,
                 the Trustees, Chancellor and Presidents, for any matter arising out of
                 their service to, or employment by, the California State University.
        d.       In consultation with the Chancellor and/or appropriate campus
                 Presidents, settlement, termination or other resolution of all claims
                 and litigation, and signing all documents relating to such action(s) on
                 behalf of the California State University, the Trustees, Chancellor,
                 Presidents, and those officers or employees of the California State
                 University for whom the Office of General Counsel also provides
                 representation.
        e.       As Secretary of the Board, is the custodian of the official seal, which
                 appears below and may be used, at the discretion of the Chancellor,
                 for any official purpose:




       This list is not inclusive, and is not intended to limit the necessary actions of
the General Counsel as the chief legal officer of the institution. The General
Counsel may delegate his or her authority to other members of his or her legal
staff.

       The General Counsel shall regularly report to the Board of Trustees
concerning the status of litigation of institutional significance and other matters of
legal import.

IV.     DELEGATION TO THE TREASURER

      The Treasurer of the Board is responsible for the fiscal affairs of the
California State University, which include:



                                             3

Revised by the Board of Trustees
March 19-21, 2018
(ROR 03-18-02)
         Case 4:18-cv-04662-YGR Document 45-5 Filed 05/13/19 Page 5 of 6



        a.       Implementation of a system of internal controls that plan, organize
                 and direct the performance of actions to protect the California State
                 University’s assets, ensure records are accurate, promote operational
                 efficiency, and encourage adherence to policies.
        b.        Management of the programs that incur external debt on behalf of the
                 University to ensure projects are financially sound, strategic and
                 essential to the mission of the university to preserve the full faith and
                 credit of the institution.
        c.       Placement of investments to obtain the best possible return
                 commensurate with the degree of risk that the University is willing to
                 assume in obtaining that return.

      This list is not inclusive, and is not intended to limit the necessary actions of
the Treasurer as the chief fiscal officer. The Treasurer may delegate his or her
authority to other members of his or her staff.

      The Treasurer shall regularly report to the Board of Trustees concerning the
performance of these functions.

V.      DELEGATION TO THE UNIVERSITY AUDITOR

      The University Auditor is responsible for implementing the Board of
Trustees’ audit program and represents the California State University in all audits
conducted by external agencies.

      The University Auditor shall regularly report to the Trustees’ Committee on
Audit concerning the performance of his or her functions.

VI.     DELEGATION TO THE PRESIDENTS

      The Presidents of the California State University campuses are the chief
executive officers for their campuses and have authority and responsibility, with
appropriate consultation, to take whatever actions are necessary, consistent with
Trustee and Chancellor’s policy, and applicable law, for the appropriate
functioning of each of their campuses, which includes:



                                              4

Revised by the Board of Trustees
March 19-21, 2018
(ROR 03-18-02)
         Case 4:18-cv-04662-YGR Document 45-5 Filed 05/13/19 Page 6 of 6




        a.       Development of curricular and instructional plans
        b.       Academic, administrative and staff appointments
        c.       Supervision, discipline and termination of employees
        d.       Oversight of business and financial affairs
        e.       Oversight of student affairs
        f.       Oversight and adjustment of campus fees in accord with applicable
                 policy
        g.       Oversight of the campus advancement function, including alumni
                 affairs and community relations
        h.       Oversight of and responsibility for campus auxiliary organizations
        i.       Use of campus buildings and grounds

      This list is not inclusive, and is not intended to limit the necessary actions of
the Presidents as the chief executive officers of their campuses. The Presidents
may delegate their authority to other officials on their campuses.

      The Presidents report to the Chancellor and shall keep him or her regularly
informed as to the activities on their campuses.

VII. THE ACADEMIC SENATE

      The constitution of the Academic Senate of the California State University
has been ratified by the faculties and approved by the Board of Trustees. The
Academic Senate is therefore constituted and functions in accord with the
provisions of that constitution. Amendments to the Academic Senate constitution
become effective when ratified in accord with the requirements of that constitution
and approved by the Board of Trustees.

VIII.        AMENDMENTS

      These Standing Orders may be amended at any regular meeting of the Board
of Trustees. Notice and a draft of the proposed amendment is required at the last
regular meeting prior to the meeting at which action is taken. This advance notice
requirement may be waived by a majority vote for matters that are not
controversial and require no further discussion.



                                           5

Revised by the Board of Trustees
March 19-21, 2018
(ROR 03-18-02)
